Citation Nr: 0409850	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  04-03 683	)	DATE
	)
	)


THE ISSUE

Whether a January 1986 decision by the Board of Veterans' Appeals 
(Board) was clearly and unmistakably erroneous (CUE) in denying 
service connection for lumbar disc disease of the lumbar spine.  


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from November 1972 to May 1974.  

This case comes before the Board of Veterans' Appeals (the Board) 
on motion by the veteran as to CUE in a January 22, 1986 Board 
decision.  The Board notes that additional evidence from the 
veteran was received.  Pursuant to 38 C.F.R. § 20.1405(b) (2003), 
however, no new evidence will be considered in connection with the 
disposition of a motion based on CUE.  Consequently, the Board is 
precluded from considering any evidence submitted after the 
subject Board decision in reaching its decision as to the matter 
of CUE.

This case has been advanced on the docket.  


FINDINGS OF FACT

1.  In a January 22, 1986 decision, the Board denied entitlement 
to service connection for a chronic low back disorder.  

2.  The evidence does not show that the correct facts, as they 
were known at the time, were not before the Board or that the 
pertinent statutory or regulatory provisions were incorrectly 
applied in the January 22, 1986 Board decision.  


CONCLUSION OF LAW

The January 22, 1986 decision in which the Board denied 
entitlement to service connection for a chronic low back disorder 
was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect the veteran's report of having 
sustained a back injury in March 1974.  The record of treatment 
notes that he had fallen off a surfboard on a ski slope.  The 
assessment was acute back strain.  Light duty was prescribed.  The 
May 1974 separation examination report shows that the spine and 
musculoskeletal system were normal.  

The impressions of a CT (computer tomography) scan of the lumbar 
spine in March 1985 were normal L5-S1 level and asymmetric 
posterior bulging of the intervertebral disc at L4-5, greater on 
the left, with anterior dural sac deformity, foraminal 
encroachment, as well as suspected nerve root displacement, and 
mild generalized posterior bulging of the intervertebral disc at 
L3-4, with slight impression on the anterior dural sac.  

By letter dated in April 1984, the veteran's private physician, R. 
B., related that he initially treated the veteran for lower back 
pathology in March 1982.  He noted that x-ray examination showed 
discogenic disease at L4-L5 and at L5-S1.  The letter notes the 
veteran's reported history of having injured his back while 
carrying heavy sheets of plywood during service.  

In a statement received in April 1984, J. S. D. related that he 
was the supervisor of the carpenter shop in which the veteran had 
worked during service.  He noted the job involved demanding tasks, 
to include bringing aboard large quantities of plywood.  He stated 
that "[d]uring one such 'working party' [the veteran] reported 
having severe back pain and was authorized a visit to sick-bay.  
At the time I was not aware of the specific diagnosis yet a period 
of 'light duty' was prescribed and observed."  

By letter received in April 1984, R. P. stated that he had known 
and worked in carpentry with the veteran since 1977.  He related 
that during work, he had observed the veteran having 
incapacitating episodes in association with a chronic lower back 
disorder.  

In April 1985, Dr. R. B., in pertinent part, stated the following:

[The veteran's] history of injury to his back dates back to when 
he was in the service when he was carrying heavy sheets of 
plywood.  As noted[,] he first saw us for increasing pain to the 
low back on March 11, 1982.  X-rays revealed disc space narrowing 
at L4/L5 and at L5/S1.  I realize that the span of time for the 
injury and our first exam gives some doubt as to whether the 
original back injury is causing his current problems and 
diagnosis.  

I would state that in my opinion and in my long years of 
practicing or[t]hopedic medicine that this situation is very 
common.  An injury to the lumbar area at such an early time in 
someone's life is more than likely to cause a weakness and promote 
degeneration of the structures more readily than normal.  I 
believe this is one of those cases.  

He continued to have low back pain off and on during the next two 
years and was treated with work restrictions, rest, and mild 
analgesics.  A CT scan was performed on March 11, 1985.  A copy of 
that scan's results are [sic] enclosed for your file.  It clearly 
shows a definite problem with the disc material at the lumbar 
level.  

In a statement from the veteran's private physician, D. M., 
received in April 1985, the veteran's complaint of backache was 
noted since 1975.  The veteran's reported history of a back injury 
during service in 1974 was noted.  

In a July 1985 statement, Dr. D. M. stated that he had treated the 
veteran for backache on one occasion in 1975.  No cause was noted 
to have been given.  

In January 1986, the Board denied entitlement to service 
connection for a chronic low back disorder.  

In March 1998, service connection for lumbar disc disease of the 
lumbar spine was established.  In July 2000, service connection 
was granted lumbar disc disease of the lumbar spine from December 
1995.  

Legal Criteria and Analysis

As a preliminary matter, the Board must address the effect of the 
Veterans Claims Assistance Act of 2000 (VCAA) in this claim.  The 
issue now before the Board, however, is a legal challenge to a 
prior Board decision and does not involve acquiring or submitting 
any additional evidence.  Further, the Court has held that the 
VCAA is not applicable to clear and unmistakable error claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

The Court has set forth a three-pronged test to determine whether 
clear and unmistakable error is present in a prior determination: 
( 1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, (2) the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made, and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific and a 
rare kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The mere misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

Moreover, an alleged failure in the duty to assist may never form 
the basis of a valid claim of CUE, because it essentially is based 
upon evidence that was not of record at the time of the earlier 
decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The regulations governing clear and unmistakable error in a 
decision of the Board appear at 38 C.F.R. §§ 20.1400-1411 (2003).  
Section 20.1403 provides: (a) General.  Clear and unmistakable 
error is a very specific and rare kind of error.  It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

        (b) Record to be reviewed. -- (1) General.  Review for 
clear and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that decision 
was made.

        (2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made includes 
relevant documents possessed by the Department of Veterans Affairs 
not later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the record.

        (c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.

        (d) Examples of situations that are not clear and 
unmistakable error. -- (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision.

        (2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

        (3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

        (e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of the 
statute or regulation.

The Board finds that the veteran has raised a valid claim of CUE 
by asserting that the Board incorrectly applied the provisions of 
38 C.F.R. § 3.326 in failing to grant the veteran's claim for 
compensation benefits.  He has raised a valid claim because, if 
his assertion were true, the outcome of the decision pertaining to 
the proper effective date would be manifestly different.  Although 
the veteran has raised a valid claim of CUE, however, an analysis 
of the facts of the case and application of the relevant law leads 
to the conclusion that the Board's January 22, 1986 decision was 
not clearly and unmistakably erroneous.

In essence, the veteran asserts that he was not afforded a VA 
examination and that such was CUE.  At the time of the January 
1986 rating decision, the pertinent laws and regulations governing 
service connection for a lumbar spine disorder were as follows.

38 C.F.R. § 3.326  Examinations. 

	a) Where the reasonable probability of a valid claim is 
indicated in any claim for disability compensation or pension, 
whether as an original claim, reopened claim, or a claim for 
increase, including claims for benefits under the situations set 
for in § 3.351 (d) and (e) and for benefits based on the need of a 
veteran, widow, widower, or parent for regular aid and attendance 
and for benefits based on a child's incapability of self-support, 
a Veterans Administration examination will be authorized.  
	b) "Reasonable probability" may be concluded from the facts 
of the situation including medical and lay evidence and from the 
observation of the rating board made upon personal appearance by 
the claimant before it.  The term "reasonable probability" will be 
interpreted liberally to permit simultaneous development of 
evidence including requests for examinations and for service 
records.  The requirement of the term may be satisfied by the 
statement of a private physician.  Evidence solely to establish 
permanent and total disability will not be required in claims for 
pension under 38 U.S.C. 521 if the veteran has attained the age of 
65 years.  
	c) Any hospital report and any examination report from a 
military hospital or from a State, county, municipal, or other 
government hospital or recognized private institution which 
indicates reasonable probability of a valid claim and which 
contains descriptions, including diagnoses and clinical and 
laboratory findings, adequate for rating purposes, of the 
condition of the organs and body systems for which claim is made 
may be deemed to be the "Veterans Administration examination", 
referred to in paragraph (a) of this section.  However, rating 
action which would result in denying monetary benefits to a former 
prisoner of war will not be made without a complete physical 
examination conducted at a Veterans Administration hospital or 
outpatient clinic.  
	d) A statement from a private physician may be accepted for 
rating the pension claim of a veteran, widow, or widower, a claim 
for aid and attendance allowance by a widow, widower, or parent, 
or a claim by a child based on permanent incapability of self-
support, without further examination where it includes clinical 
manifestations and substantiation of diagnosis by findings of 
diagnostic techniques generally accepted by medical authorities, 
such as pathological studies, X-rays and laboratory tests as 
appropriate, and is otherwise adequate for rating purposes.  

38 C.F.R. § 3.157  Report of examination or hospitalization as 
claim for increase or to reopen.
	. . . 
       
       b) Claim.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of ht 
following will be accepted as a n informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of receipt of 
retirement pay.  The evidence listed will also be accepted as an 
informal claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.  
. . . 
(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the competence 
of the physician or layperson and shows the reasonable probability 
of entitlement to benefits.  Except where the statement of a 
private physician meets the requirements of § 3.326(d), the 
evidence must be verified by official examination prior to 
granting benefits.  

The 1986 versions of 38 C.F.R. § 3.157 and the companion 38 C.F.R. 
§ 3.326 did not require the scheduling of a VA examination in 
association with a claim for compensation.  Rather, a VA 
examination was only required in a case in which there was a 
reasonable probability of a valid claim.  The regulations set 
conditions before an examination was to be conducted.  Glover v. 
West, 185 F.3d 1328 (Fed. Cir 1999).  The Board notes that the 
veteran was not afforded a VA examination.  The determination of 
whether the conditions for scheduling an examination were 
satisfied, however, involved weighing the evidence and such 
weighing does not give rise to CUE.  Brown v. Principi, No. 96-114 
(U.S. Vet. App. Feb. 12, 2002).  A private opinion did not satisfy 
the requirements for a claim for compensation, unless verified by 
a VA opinion.  38 C.F.R. § 3.157(b)(2).  An alleged failure to 
provide an examination amounts to no more than a failure in the 
duty to assist.  A failure in the duty to assist may never form 
the basis of a valid claim of CUE, because it essentially is based 
upon evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The Board notes that 38 C.F.R. § 3.326 allows for payment of 
compensation based upon certain records.  Payment of compensation 
when the report is from a private medical doctor, however, is not 
included in 38 C.F.R. § 3.326.  

The Board notes that the moving party cited to Burris v. Principi, 
2003 WL 21190627 (Vet. App.).  The case, however, is not a 
precedent decision and is not controlling.  Regardless, even if 
the cited case were controlling, the critical fact in this case is 
remarkably distinguishable from the fact cited in Burris, Id.  

In Burris, a VA medical opinion was referenced.  Regulations 
extant at the time of the 1986 decision distinguished the value of 
a VA opinion versus a private (non-institutional) medical opinion.  
In this regard, the Board notes that the Court has raised 
questions concerning the meaning of 38 C.F.R. § 3.157.  The 
regulation, under a bizarre heading, combines not only concepts of 
when a claim exists, but also when benefits may be granted.  
Section 3.157 is clear that, generally, private medical opinions 
may not serve as the basis of a grant of benefits unless verified 
by official examination.  The exceptions do not involve claims for 
compensation.  Similarly, the companion regulation, 38 C.F.R. § 
3.326, provides that a private medical opinion may be accepted for 
certain ratings involving pension or matters involving a widow, 
widower, parent, or child.  Neither regulation provides for the 
grant of VA compensation based upon a private medical opinion.  
(The Board notes that VA's General Counsel is charged with 
knowledge of informal opinions from that office, as such were 
cited in the federal register when 38 C.F.R. §  3.157 was 
amended.)  

In regard to the value of a private medical opinion, Congress 
acted in the 1990s and passed 38 U.S.C. § 5125.  Unlike the 
provisions of 38 C.F.R. §§ 3.157 and 3.326, this new law 
established that a private medical opinion may be accepted without 
confirmation by a VA medical opinion.  The law provides as 
follows:

38 U.S.C. § 5125  Acceptance of reports of private physician 
examinations.
        
       For purposes of establishing any claim for benefits under 
chapter 11 or 15 of this title [38 U.S.C.A.. §§ 1101 et seq. or 
1501 et seq.], a report of a medical examination administered by a 
private physician that is provided by a claimant in support of a 
claim for benefits under that chapter may be accepted without a 
requirement for confirmation by an examination by a physician 
employed by the Veterans Health Administration if the report is 
sufficiently complete to be adequate for the purpose of 
adjudicating such claim.  

Congress clearly gave the Secretary explicit authority to 
promulgate regulations dealing with the nature and extent of proof 
and evidence necessary to establish service connection.  In this 
regard, when Congress desired to alter the Secretary's evidentiary 
regulations, Congress did so explicitly.  Specifically, in 1994, 
Congress enacted 38 U.S.C. § 5125 to eliminate the 38 C.F.R. § 
3.157(b)(2) requirement that prior to an award of VA benefits, a 
private physician's medical examination report be verified by an 
official examination report.  Moran v. Principi, 17 Vet. App. 149 
(2003).  The law was enacted after the 1986 Board decision.  This 
change in law may not serve as a basis of establishing CUE.  It is 
clear that VA had the right not to grant benefits when the 
supporting evidence consisted of a private medical opinion that 
was not supported by a VA opinion.  Similarly, the allegation of 
error because of a failure to apply 38 C.F.R. § 3.303(d) is 
misplaced.  Nothing in section 3.303(d) requires a granting of 
benefits if other regulatory provisions are not met.

Ultimately, the allegation of CUE rests upon a theory of how the 
evidence was weighed (or accepted as proof).  Based upon the 
regulations that existed at that time, the decision to reject the 
private medical opinion was supportable and the January 1986 Board 
decision does not involve CUE.   


ORDER

The motion is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR 
CLEAR AND UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision on your motion for the Board to 
review one or more of its final decisions for clear and 
unmistakable error (CUE). If you are satisfied with the outcome of 
this decision, you do not need to do anything. However, if you are 
not satisfied with this decision, you have the following options, 
which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three 
at the same time if you wish. However, if you file a Notice of 
Appeal with the Court and motion with the Board at the same time, 
this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a 
motion with the BVA, the BVA will not be able to consider your 
motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or 
a motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the Court. If you also want to file a motion for reconsideration 
or a motion to vacate, you will still have time to appeal to the 
Court. As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will 
then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to 
the Court. You should know that even if you have a representative, 
as discussed below, it is your responsibility to make sure that 
your appeal to the Court is filed on time. 

How do I appeal to the United States Court of Appeals for Veterans 
Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's website 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website. The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision. See 38 C.F.R. 
20.1090 --20.1003. If the BVA has decided more than one issue, be 
sure to tell us which issue(s) you want reconsidered. Address your 
letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision.






VA FORM
JUN 2003(RS) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. See 38 C.F.R. 20.904. For example, you were 
denied your right to representation through action or inaction by 
VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal 
hearing that you requested.  You can also file a motion to vacate 
any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on 
behalf of the appellant. Send this motion to the address above for 
the Director, Management and Administration, at the Board.  
Remember, the Board places no time limit on filing a motion to 
vacate, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you. An accredited 
representative of a recognized service organization may represent 
you free of charge. VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA.  An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso. You can also choose to be represented by a private 
attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, you should write directly to the Court for information. 
Upon request, the Court will provide you a state-by-state listing 
of persons admitted to practice before the Court who are available 
to represent appellants. This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations. An attorney 
can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan. For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 








VA FORM
JUN 2003(RS) 
 4597b   Page 2



